               Case 5:17-cv-00220-LHK Document 1378 Filed 01/22/19 Page 1 of 3


           1   KEKER, VAN NEST & PETERS LLP                MORGAN, LEWIS & BOCKIUS LLP
               Robert A. Van Nest (SBN 84065)              Richard S. Taffet (pro hac vice)
           2   rvannest@keker.com                          richard.taffet@morganlewis.com
               Eugene M. Paige (SBN 202849)                101 Park Avenue
           3   epaige@keker.com                            New York, NY 10178-0060
               Justina Sessions (SBN 270914)               Telephone: (212) 309-6000
           4   jsessions@keker.com                         Facsimile: (212) 309-6001
               Bryn Williams (SBN 301699)
           5   bwilliams@keker.com                         MORGAN, LEWIS & BOCKIUS LLP
               633 Battery Street                          Willard K. Tom (pro hac vice)
           6   San Francisco, CA 94111-1809                willard.tom@morganlewis.com
               Telephone: (415) 391-5400                   1111 Pennsylvania Avenue, NW
           7   Facsimile: (415) 397-7188                   Washington, DC 20004-2541
                                                           Telephone: (202) 739-3000
           8   CRAVATH, SWAINE & MOORE LLP                 Facsimile: (202) 739-3001
               Gary A. Bornstein (pro hac vice)
           9   gbornstein@cravath.com                      MORGAN, LEWIS & BOCKIUS LLP
               Yonatan Even (pro hac vice)                 Geoffrey T. Holtz (SBN 191370)
          10   yeven@cravath.com                           gholtz@morganlewis.com
               825 Eighth Avenue                           One Market Plaza, Spear Street Tower
          11   New York, NY 10019-7475                     San Francisco, CA 94105-1596
               Telephone: (212) 474-1000                   Telephone: (415) 442-1000
          12   Facsimile (212) 474-3700                    Facsimile: (415) 442-1001

          13   Attorneys for Defendant
               QUALCOMM INCORPORATED
          14

          15                               UNITED STATES DISTRICT COURT

          16                            NORTHERN DISTRICT OF CALIFORNIA

          17                                      SAN JOSE DIVISION

          18
               FEDERAL TRADE COMMISSION,                      Case No. 5:17-cv-00220-LHK-NMC
          19
                           Plaintiff,                         NOTICE OF WITHDRAWAL OF
          20                                                  JESSELYN K. FRILEY
                     v.
          21
               QUALCOMM INCORPORATED, a                       Dept:       Courtroom 8, 4th Floor
          22   Delaware Corporation,                          Judge:      Hon. Lucy H. Koh
          23               Defendant.                         Date Filed: January 17, 2017
          24                                                  Trial Date: January 4, 2019
          25

          26

          27

          28


                                        NOTICE OF WITHDRAWAL OF JESSELYN K. FRILEY
                                                Case No. 5:17-cv-00220–LHK-NMC
1316850
               Case 5:17-cv-00220-LHK Document 1378 Filed 01/22/19 Page 2 of 3


           1
                      PLEASE TAKE NOTICE that Jesselyn K. Friley is no longer associated with the law firm
           2
               of Keker, Van Nest & Peters, LLP and has withdrawn her appearance as counsel for Defendant
           3
               Qualcomm Incorporated.
           4
                      Robert A. Van Nest, Eugene M. Paige, and Justina Sessions of Keker, Van Nest & Peters
           5
               LLP remain as counsel of record for Defendant Qualcomm Incorporated.
           6

           7
                Dated: January 22, 2019                            KEKER, VAN NEST & PETERS LLP
           8

           9
                                                            By:    /s/ Robert A. Van Nest
          10                                                       Robert A. Van Nest (SBN 84065)
                                                                   Eugene M. Paige (SBN 202849)
          11                                                       Justina Sessions (SBN 270914)
                                                                   Bryn Williams (SBN 301699)
          12                                                       KEKER, VAN NEST & PETERS LLP
                                                                   633 Battery Street
          13                                                       San Francisco, CA 94111-1809
                                                                   Tel.: (415) 391-5400
          14                                                       Fax: (415) 397-7188
                                                                   rvannest@keker.com
          15                                                       epaige@keker.com
                                                                   jsessions@keker.com
          16                                                       bwilliams@keker.com

          17                                                       Gary A. Bornstein (pro hac vice)
                                                                   Yonatan Even (pro hac vice)
          18                                                       CRAVATH, SWAINE & MOORE LLP
                                                                   Worldwide Plaza
          19                                                       825 Eighth Avenue
                                                                   New York, NY 10019-7475
          20                                                       Tel.: (212) 474-1000
                                                                   Fax: (212) 474-3700
          21                                                       gbornstein@cravath.com
                                                                   yeven@cravath.com
          22
                                                                   Richard S. Taffet (pro hac vice)
          23                                                       MORGAN, LEWIS & BOCKIUS LLP
                                                                   101 Park Avenue
          24                                                       New York, NY 10178-0060
                                                                   Tel.: (212) 309-6000
          25                                                       Fax: (212) 309-6001
                                                                   richard.taffet@morganlewis.com
          26

          27

          28

                                                                 1
                                        NOTICE OF WITHDRAWAL OF JESSELYN K. FRILEY
                                                Case No. 5:17-cv-00220–LHK-NMC
1316850
               Case 5:17-cv-00220-LHK Document 1378 Filed 01/22/19 Page 3 of 3


           1                                              Willard K. Tom (pro hac vice)
                                                          MORGAN, LEWIS & BOCKIUS LLP
           2                                              1111 Pennsylvania Avenue, NW
                                                          Washington, DC 20004-2541
           3                                              Tel.: (202) 739-3000
                                                          Fax: (202) 739 3001
           4                                              willard.tom@morganlewis.com

           5                                              Geoffrey T. Holtz (SBN 191370)
                                                          MORGAN, LEWIS & BOCKIUS LLP
           6                                              One Market Plaza, Spear Street Tower
                                                          San Francisco, CA 94105-1596
           7                                              Tel.: (415) 442-1000
                                                          Fax: (415) 442-1001
           8                                              donn.pickett@morganlewis.com
                                                          gholtz@morganlewis.com
           9
                                                          Attorneys for Defendant
          10                                              QUALCOMM INCORPORATED

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

                                                           2
                                  NOTICE OF WITHDRAWAL OF JESSELYN K. FRILEY
                                          Case No. 5:17-cv-00220–LHK-NMC
1316850
